              Case MDL No. 2942 Document 127 Filed 05/05/20 Page 1 of 2



                       BEFORE THE UNITED STATES JUDICIAL PANEL
                            ON MULTIDISTRICT LITIGATION

IN RE: COVID-19 BUSINESS       )
INTERRUPTION PROTECTION )                                                       MDL No. 2942
INSURANCE LITGATION            )
_____________________________ _)

                      JOINDER TO MOTION FOR EXTENSION OF TIME

        Pursuant to Rules 6.1 and 6.3 of the Rules of Procedure of the Judicial Panel on

Multidistrict Litigation (the “Panel”), Defendant Aspen American Insurance Company (“Aspen”)

respectfully joins the Motion for Extension of Time 1 (the “Motion for Extension”) submitted by

various Defendants (the “Moving Defendants”) seeking a three (3) week Extension of Time to

file Notices of Appearance, Corporate Disclosure Statements, and Responses to Plaintiffs’

Motions for Transfer and Coordination or Consolidation under 28 U.S.C. §1407.

        Aspen agrees with Moving Defendants’ request for additional time and writes separately

here to note:

        1.       While Aspen is a named defendant in three cases that have been tagged to the MDL

(one in Texas and two in Washington), it has not yet been served with process in any of these

lawsuits. 2

        2.       As with many other defendants, Aspen only recently received notice of the actions

against it. In fact, one (1) of the civil actions that names Aspen as Defendant was filed after the

briefing schedule for this matter was filed, and thus Aspen just retained counsel. 3

        3.       For these reasons, as well as the reasons articulated in the Motion for Extension,

Aspen respectfully joins Moving Defendants in requesting a three (3) week extension up to and


1
  D.E. 102.
2
  See Attachment A: Schedule of Actions.
3
  The briefing schedule for this matter was entered on the docket on April 21, 2020. (D.E. 5.) The third case
naming Aspen as Defendant were filed on April 22, 2020.

                                                         1
            Case MDL No. 2942 Document 127 Filed 05/05/20 Page 2 of 2



including June 2, 2020, within which to file Defendant’s Notices of Appearance, Corporate

Disclosure Statements, and/or Responses to the pending Motions to Transfer so that Aspen may

gather the requisite information and otherwise fully explore its options. This extension will not

result in any prejudice to any parties nor will it slow or otherwise effect the proceedings of this

Panel.

                                            Requested Relief:

         WHEREFORE Defendant Aspen respectfully joins the Motion for Extension and

requests that the Judicial Panel on Multidistrict Litigation grant an extension of time up through

and including June 2, 2020 within which to file their Notices of Appearance, Corporate

Disclosure Statements and Consolidated Responses to the pending motion to transfer and

coordinate or consolidate pursuant to 28 U.S.C. §1407.


DATED: May 5, 2020


                                                     Respectfully submitted,


                                                     SIDLEY AUSTIN LLP



                                                     /s/ Yvette Ostolaza                   .

                                                     Yvette Ostolaza
                                                     2021 McKinney Avenue
                                                     Suite 2000
                                                     Dallas, Texas 75201
                                                     (214) 981-3300
                                                     yvette.ostolaza@sidley.com

                                                     Attorney for Aspen American Insurance
                                                     Company




                                                 2
